Citation Nr: 0739234	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1972 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran requested a hearing before the Board.  The 
requested hearing was scheduled in 2006, but the veteran did 
not appear for the hearing.  His request for a Board hearing 
is deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran served during the Vietnam era and is, 
therefore, a war-time veteran.

2.  The evidence fails to show the veteran is permanently and 
totally disabled due to nonservice-connected disorders not 
due to his own willful misconduct. 


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
benefits are not met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5103, 
5103a (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.3, 3.341, 
3.352, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to work as a result of 
his disorders.  



I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2004, prior to the initial AOJ decision.  This notice 
fully complied with the above requirements.  Thus the Board 
finds that the veteran was provided with adequate notice 
related to his claim.  The veteran was again notified, by 
communications issued in September 2004 and in April 2006, 
that he could identify or submit any relevant clinical 
records.  The veteran has not identified any relevant 
information which has not been obtained.

The Board also notes that the veteran was provided notice in 
April 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if the benefit sought 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has fulfilled its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from April 
2004 through August 2004.  The veteran did not provide any 
private medical treatment records, nor did he provide a 
release for VA to obtain any additional records he identified 
although asked to do so.  

The veteran was notified in the rating decision and in the 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence relevant to his claim.  In 
particular, the veteran left blank the portion of the claim 
form on which he could have identified non-VA providers.  The 
veteran did not thereafter identify any non-VA provider who 
treated him.  Although it is clear that the veteran has 
undergone surgery, which he reports was due to a gunshot 
wound, the veteran has not identified the name of any 
provider or facility that rendered such treatment.  

The veteran requested a hearing before the Board, but he did 
not appear at the time scheduled for his hearing, nor has he 
requested that the hearing be rescheduled.  No additional 
evidence or identification of any provider or facility which 
might have been expected at that facility is of record.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in September and 
October 2004.  In addition, the veteran was afforded the 
opportunity to testify at a hearing before the Board 
scheduled in 2006, but, as noted, the veteran did not appear 
for that hearing.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

38 U.S.C.A. § 1521(a) provides:

The Secretary shall pay to each veteran of a 
period of war who meets the service 
requirements of this section (as prescribed in 
subsection (j) of this section) and who is 
permanently and totally disabled from a non-
service-connected disability not the result of 
the veteran's willful misconduct, pension at 
the rate prescribed by this section, as 
increased from time to time under section 5312 
of this title. 

38 U.S.C.A. § 1521 (j) (West 2002) provides that:

A veteran meets the service requirements of 
this section if such veteran served in the 
active military, naval or air service - 
      (1) for ninety days or more during a 
period of war;   
	(2) during a period of war and was 
discharged or released from service for a 
service-connected disability; 
	(3) for a period of ninety consecutive days 
or more and such period began or ended during 
a period of war; or 
	(4) for an aggregate of ninety days or more 
in two or more separate periods of service 
during more than one period of war. 

VA regulations also provide that pension is:

A benefit payable by the Department of 
Veterans Affairs to veterans of a period or 
periods of war because of nonservice-connected 
disability or age.  The qualifying periods of 
war for this benefit are the Mexican border 
period, World War I, World War II, the Korean 
conflict, the Vietnam era and the Persian Gulf 
War....  

Basic entitlement exists if a veteran:

	(i) Served in the active military naval or 
air service for 90 days or more during a 
period of war (38 U.S.C.A. § 1521(j)); or 
	(ii) Served in the active military, naval 
or air service during a period of war and was 
discharged or released  from such service for 
a disability adjudged service-connected 
without presumptive provisions of law, or at 
time of discharge had such a service-connected 
disability, shown by official service records, 
which in medical judgment would have justified 
a discharge for disability (38 U.S.C.A. § 1521 
(j)); or 
	(iii) Served in the active military naval 
or air service for 90 days or more and such 
period began or ended during a period of war 
(38 U.S.C.A. § 1521(j)); or 
	(iv) Served in the active military naval or 
air service for an aggregate of 90 days or 
more in two or more separate periods of 
service during more than one period of war 
(38 U.S.C.A. § 1521(j)); and 
	(v) meets the net worth requirements under 
§ 3.274 and does not have an annual income in 
excess of the applicable maximum annual 
pension rate specified in § 3.23; and 
	(vi)(A) Is age 65 or older; or 
	(B) Is permanently and totally disabled 
from nonservice-connected disability not due 
to the veteran's own willful misconduct.  For 
purposes of this paragraph, a veteran is 
considered permanently and totally disabled if 
the veteran is any of the following:
(1) A patient in a nursing home for long-
term care because of disability; or
(2) Disabled, as determined by the 
Commissioner of Social Security for 
purposes of any benefits administered by 
the Commissioner; or
(3) Unemployable as a result of disability 
reasonably certain to continue throughout 
the life of the person; or
(4) Suffering from:
(i) Any disability which is sufficient 
to render it impossible for the average 
person to follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will 
continue throughout the life of the 
person; or
(ii) Any disease or disorder determined 
by VA to be of such a nature or extent 
as to justify a determination that 
persons suffering from that disease or 
disorder are permanently and totally 
disabled.

38 C.F.R. §§ 3.3(a)(3) (2007)

Effective January 1, 1997, the term "Vietnam era" means the 
following: (A) the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a  veteran who served 
in the Republic of Vietnam during that period; and (B) the 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases. 38 U.S.C.A. § 101(29) (West 2002); 
see also 38 C.F.R. § 3.2(f) (2007).

The veteran served on active duty from August 1972 to July 
1973.  Thus, his service qualifies him as a veteran of a 
period of war, and the evidence demonstrates that he served 
more than 90 days.  

The veteran's birth date as seen on his DD214 is May [redacted], 
1952.  Thus the veteran is currently 55 years old.  He does 
not, therefore, meet the requirement for pension of being age 
65 or higher.  See 38 C.F.R. § 3.3(a)(vi)(A) (2007).

Thus, in order to be entitled to nonservice-connected 
pension, the evidence must show that the veteran is 
permanently and totally disabled from nonservice-connected 
disorders not due to his own willful misconduct.  The Board 
first notes that there is no evidence that the veteran is a 
patient in a nursing home for long-term care because of 
disability, that he has been determined to be disabled by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner, or that the veteran has a 
disease or disorder that has been determined by VA to be of 
such a nature or extent as to justify a determination that 
persons suffering from that disease or disorder are 
permanently and totally disabled.

In order for the veteran to be entitled to nonservice-
connected pension, therefore, the evidence must show that he 
is unemployable as a result of nonservice-connected disorders 
that are reasonably certain to continue throughout his life 
or that he is suffering from any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation and is reasonably 
certain to continue throughout his life.  The Board finds 
that the preponderance of the evidence is against finding 
either of these conditions for entitlement to nonservice-
connected pension are met.

The veteran claims that he is unemployable due to his 
nonservice-connected disorders.  In his May 2004 claim, the 
veteran identified the disorders which caused him to be 
unemployable as a left knee disorder disorder, with severe 
pain in the knee, calf and thigh, and hepatitis C.  In July 
2004, he reported that he was being treated for fungal skin 
disorder.  The veteran has also contended that he has a back 
disorder, a bilateral knee disorder, residuals of open heart 
surgery, a cardiovascular disorder, and a burning sensation 
in both feet.  He reports that he has post-traumatic stress 
disorder (PTSD) as a result of a gunshot wound to the chest.  
In the discussion below, the Board has addressed each of the 
disorders the veteran has reported.

VA medical records include a problems list that indicates the 
veteran was seen by VA for the following problems: alcohol 
abuse in remission, cocaine dependence in remission, 
headache, adjustment reaction with mixed emotional features, 
prolonged post-traumatic stress, economic problems, legal 
circumstances, alcohol dependence continuous, cannabis 
dependence, inadequate housing and lack of housing.  These 
records also show the veteran underwent inpatient drug 
treatment from December 1996 to January 1997.  The Board will 
consider each of the disorders reported by the veteran and 
each disorder treated by VA.  

A.  Orthopedic disorders

As noted above, the veteran contends that he has a left knee 
disorder, a right knee disorder, and a back disorder.  The 
medical evidence consists of VA medical records and VA 
examination reports.  VA treatment records in the file show 
the veteran received outpatient treatment from May through 
August 2004 for complaints of bilateral knee pain, left 
greater than right.  They do show he was treated in May 2004 
for left knee pain and there was tenderness to palpation 
along the medial and lateral suprapatellar regions with some 
crepitus heard with flexion.  Pain was reported as 7 out of 
10.  The assessment was knee pain likely degenerative joint 
disease.  

The veteran was seen for an Orthopedic Consult in June 2004.  
He related having left knee pain for the past three months 
when he starts to stand up.  He had one episode where he 
could not put any weight on the knee and had to be on 
crutches about three days.  He complained of popping and 
swelling with pain both medially and laterally.  He also 
complained of pain in the posterior of the calf and the 
posterior distal thigh.  It was noted that he had been worked 
up for a possible blood clot in the veins but none was found.  
Physical examination revealed no swelling, redness or 
effusion of the left knee.  There was full extension with a 
little bit of pain, and flexion to 135 degrees.  All 
ligaments were intact and nontender to stress.  There was 
tenderness to palpation over the distal thigh, popliteal area 
and the calf posteriorly, as well as over the patella and, to 
some extent, the lateral suprapatellar area.  The patellar 
motion seemed to be normal, sliding in the groove.  It was 
noted that x-rays of the knee showed minimal degenerative 
changes.  The assessment was possible thrombophlebitis of the 
veins posteriorly in the knee and calf, possible synovitis of 
the knee, possible tear of the medial meniscus, and early 
degenerative joint disease.  The veteran's knee was injected 
with Dep-Medrol, lidocaine and Marcaine with some relief of 
his pain.

An August 2004 follow up treatment note indicates that the 
veteran reported the left knee was better after the shot 
given in June 2004, although he continued to complain of 
stiffness and aching at times and when he goes to get up from 
a sitting position.  He also stated that the right knee was 
becoming problematic but not as bad.  On physical 
examination, there was no sign of redness, swelling or 
effusion in either knee.  He had full extension and flexion 
to 135 degrees bilaterally.  All ligaments were intact and 
nontender to stress.  There was slight tenderness in the 
suprapatellar area medially on both sides.  The opinion was 
early degenerative joint disease, minimally symptomatic.

The veteran underwent a VA general medical examination in 
October 2004.  At the examination, the veteran reported that 
his problems consisted of pain in his left knee, occasional 
stiffness and discomfort in his right knee, hepatitis C, and 
history of penetrating bullet wound to the his chest in 1989 
with injury to his colon, status post colostomy, and open 
chest surgery.  The veteran denied having any intrinsic heart 
disease or a heart injury.  He also denied having any 
cardiovascular, pulmonary or renal disease.  His weight has 
remained stable, and his exercise tolerance is good.

With regard to his knees, the veteran reported being 
prescribed physical therapy, but not having any other 
procedures on the knees.  He reported difficulties with 
prolonged walking, standing or sitting.  He also reported 
some popping in the left knee.  Physical examination of the 
knees revealed a very fine crepitation with flexion and 
extension of the knees, somewhat more on the left than the 
right.  There was no evidence of any instability or effusion.  
Range of motion was normal.  It was noted that past x-rays of 
the left knee did reveal some narrowing of the femoropatellar 
compartment, but were otherwise normal.  The impression was 
chondromalacia of the left knee with minimal impairment.

In rating the bilateral knee disorders, the Board finds that 
Diagnostic Code 5003 is the appropriate rating criteria to 
use.  Under Diagnostic Code 5003, arthritis established by x-
ray findings is rated on the basis of limitation of motion of 
the affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

In order for a compensable rating to be assigned based upon 
limitation of motion of the knee, the medical evidence must 
show that the veteran has at least a limitation of flexion to 
45 degrees or a limitation of extension to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2007).  
Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II (2007).  
The medical evidence, however, shows that the veteran has at 
most only a very minimal loss of motion of either knee (see 
the August 2004 treatment note which showed range of motion 
of 0 to 135 degrees bilaterally).  Thus the veteran's 
bilateral knee disorders do not meet the criteria for a 
minimal 10 percent rating based upon limitation of motion.  

Diagnostic Code 5003 provides, however, that a 10 percent 
rating is warranted for a joint that has noncompensable 
limitation of motion with x-ray evidence of degenerative 
arthritis.  Only an x-ray of the left knee has been taken, 
which does reveal early degenerative joint disease.  Thus a 
10 percent rating is warranted for the veteran's left knee 
disorder.  

Although an x-ray of the right knee has not been taken to 
confirm a diagnosis of degenerative joint disease, the Board 
assumes, for purposes of this decision, without so conceding, 
that a 10 percent disability rating for that knee is also 
warranted, but under the provisions of 38 C.F.R. § 4.59.  
This regulation states that it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2007).  The minimal compensable rating for 
a knee disorder is 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 through 5263 (2007).  The evidence shows the 
veteran has pain and tenderness in the right knee with 
minimal limitation of motion.  Giving the veteran the benefit 
of the doubt, therefore, a 10 percent disability rating would 
be warranted for the veteran's right knee disorder.

Although the veteran has reported that he has a back 
disorder, there is no clinical evidence that a back disorder 
has been diagnosed or treated.  Without such evidence, no 
evaluation for a back disorder may be assigned.  

B.  Hepatitis C

The clinical records disclose that the veteran has a history 
of hepatitis C reactivity, although they do not show that the 
veteran has in fact received any treatment for hepatitis C or 
has any active symptomatology.  With regard to his hepatitis 
C, it was noted by the October 2004 VA examiner that this was 
picked up on a routine screening exam.  The veteran, however, 
does report current symptoms of liver disease.  

Physical examination revealed the veteran to be healthy 
appearing and alert.  His vital signs were within normal 
limits, his height was six feet, and his weight was 200 
pounds.  His chest was clear with a healed sternotomy scar, 
and his heart had a regular rhythm with normal sounds and no 
murmurs.  His abdomen had a healed surgical scar in the 
midline plus a left upper quadrant healed colostomy site 
scar.  The abdomen was soft and nontender.  The liver was not 
palpable, and there was no particular tenderness in the right 
upper quadrant.  The impression was hepatitis C.

Diagnostic Code 7354 is used to evaluate hepatitis C and 
provides that a noncompensable disability rating is warranted 
for nonsymptomatic hepatitis C.  There is no medical evidence 
that the veteran has symptomatic hepatitis C.  In fact, the 
VA examiner specifically noted that the veteran does not have 
any work symptoms of liver disease.  Furthermore, VA 
treatment records fail to show any treatment for this 
disease.  Thus, only a noncompensable rating for the 
veteran's hepatitis C is warranted.  

C.  Residuals, gunshot wound, including cardiovascular or 
gastrointestinal disorders

Although the veteran has claimed that he has residuals from 
an open heart surgery and has a cardiovascular disability, 
the Board finds that the preponderance of the evidence does 
not support finding that the veteran has the claimed 
disorders.  There is no record of treatment for any 
cardiovascular disability or that the veteran had open heart 
surgery.  To the contrary, by the veteran's own statements 
made at the October 2004 VA examination, he does not have any 
cardiovascular disease and he had open chest surgery due to a 
gunshot wound to the chest that did not actually involve his 
heart or any injury thereto.  Thus the preponderance of the 
evidence is against finding that the veteran has any 
cardiovascular disability or any residual disability from 
open heart surgery.  

The Board also notes that the VA examination report indicates 
that the veteran reported that, at the time of the gunshot 
wound to the chest, he had an injury to his colon and had a 
temporary colostomy that has since been closed.  The VA 
examinations establish that the veteran does not have a 
colostomy at this time, and is not being treated for any 
gastrointestinal disorder.  

The Board also the possibility that the veteran's gunshot 
wound resulted in muscle injury.  However, the veteran has 
not reported that he has any residuals of muscle injury due 
to the gunshot wound to the chest.  There is no medical 
evidence of treatment of a muscle problem related to the 
gunshot wound.  The veteran has not identified the provider 
who treated him following the gunshot wound or the facility 
at which surgical treatment of the gunshot wound was 
conducted.  In the absence of any allegation by the veteran 
that he has a muscle problem or any medical evidence 
reporting current symptoms of the gunshot wound, there is no 
factual basis for assignment of a compensable evaluation for 
residuals of the gunshot wound.

D.  Skin disorders, scars 

The veteran contends that he has a fungal infection on his 
feet which requires treatment with topical medication and 
which causes burning of the feet.  However, the veteran's 
clinical records do not demonstrate that the veteran has 
required any medications other than topical medication for a 
skin disorder, and do not demonstrate that he has a fungal or 
other skin disorder except on the feet.  

The evidence demonstrates that the veteran does not meet any 
criterion for a compensable evaluation for a skin disorder, 
since 38 C.F.R. § 4.118, Diagnostic Code 7806, provides a 
compensable evaluation only if there is involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed areas of the body.  It is apparent that a fungal 
disorder which affects the feet would not affect 5 percent or 
more of the body.  A 10 percent evaluation may also be 
granted if the veteran has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  There is no evidence that the veteran 
has required any medical other than a topical cream, nor does 
he so contends, so he does not meet the alternative criterion 
for a compensable disorder of the skin of the feet.  

The Board has considered whether the veteran has any scar 
which would result in industrial impairment, although the 
veteran did not so contend.  However, the examiner who 
described the veteran's two scars, one scar at the midline of 
the chest and one colostomy site scar, stated that no 
incision scar had any fascial defect or herniation, and 
stated that the scars were not particularly tender.  Thus, 
the evidence establishes that the veteran does not meet any 
criterion for a compensable scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  Even if the Board determined 
that the description, "not particularly tender," allowed 
assignment of a 10 percent evaluation for each scar, 
resolving reasonable doubt in the veteran's favor, a 10 
percent evaluation would be the maximum schedular rating 
applicable for each scar, since the scars are not in an area 
which may be considered disfiguring.  As noted below, 
assignment of such evaluations would not warrant an award of 
nonservice-connected pension.

E.  Psychiatric disorders

The veteran has also claimed that he has PTSD due to the 
incident in which he received the gunshot wound to his chest.  
The veteran was provided a mental disorders examination in 
September 2004.  The veteran began the examination by denying 
any mental health problems.  When asked specifically about 
depression, he said, "I am not able to visit my daughter."  
He said he finds this frustrating, although they talk on the 
phone.  He reported that his appetite is good, and he 
typically eats three meals a day.  His weight has been stable 
for the past six months.  He did report occasional early 
awakening but denied other sleep impairment.  He denied any 
anhedonia, but reported some diminution in libido.  He 
reported occasional suicidal ideation, but denied any intent.  
He denied any homicidal ideation.  

He reported that he lives with his sister.  He has been 
married one time and is divorced.  He said the last time he 
worked was in 2002 as a bell ringer and desk clerk for the 
Salvation Army.  He reported that he is not physically able 
to work anymore because of back problems.  Rather he spends 
his time with his family and cleaning house.  He enjoys 
fishing, and visits with his neighbors.  He denied any 
alcohol or drug use in 16 months, but drank a couple of six 
packs of beer per day and did crack cocaine prior to that.

The veteran was a casually groomed individual.  He was fully 
cooperative and gave no reason to doubt the information he 
provided.  No anxiety or dysphoria was noted.  Speech was 
within normal limits with regard to rate and rhythm.  His 
mood was euthymic, and affect was appropriate to content.  
Though processes and associations were logical and tight, and 
no loosening of associations or confusion were noted.  No 
gross impairment of memory was observed, and he was oriented 
in all spheres.  Hallucinations were not complained of, and 
no delusional material was noted.  His insight and judgment 
were adequate.  He denied any current suicidal or homicidal 
ideation.  

The VA examiner found the veteran to be competent for VA 
purposes, and not in need of psychiatric hospitalization.  He 
did not find the veteran to have any psychiatric disorder.  
Specifically, the examiner stated that he did not find any 
evidence on examination of an adjustment disorder.  Instead, 
he believed that the veteran's problems in the past were 
associated with his alcohol and substance use.  Furthermore, 
the examiner stated that he did not find any evidence to 
believe that psychiatric factors affected the veteran's 
ability to maintain employment.  The veteran denied any 
social isolation, and impairment in thought processing or 
communication was not noted.  

Based upon the above VA examination findings, the Board finds 
that, although the veteran contends he has PTSD from the 
incident involving the gunshot wound to his chest, there is 
no evidence of a diagnosis of PTSD or any other psychiatric 
disorder.  To the extent that the veteran's polysubstance 
abuse, although in current remission, results in industrial 
impairment, the impairment due to such disorders cannot be 
taken into account because the polysubstance abuse is 
considered to be due to the veteran's own willful misconduct.  

Furthermore, although adjustment disorder is included on the 
veteran's problem list as seen in the VA medical records, the 
VA examiner clearly did not find that he currently had any 
adjustment disorder.  The preponderance of the evidence is, 
therefore, against finding that the veteran has a current 
mental disorder affecting his employability.

Summary of all disorders and evaluation of industrial 
impairment

In conclusion, the Board finds that the veteran has three 
current disorders which may be considered in determining the 
veteran's current industrial impairment, a left knee disorder 
rated as 10 percent disabling, a right knee disorder rated as 
10 percent disabling, and hepatitis C, rated as 0 percent 
disabling.  Under the Combined Ratings Table in 38 C.F.R. 
§ 4.25, the veteran's total combined disability rating would 
be 20 percent.  Thus, the evidence is insufficient to 
establish that the veteran is unemployable due to his 
disorders.  See 38 C.F.R. § 4.16 (2007) (veteran will be 
considered to be unemployable if he has one disability rated 
at least 60 percent disabling, or two or more disorders, one 
of which is rated at least 40 percent disabling with a 
combined rating of all disorders of at least 70 percent).  
Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is unemployable due to 
his nonservice-connected disorders.

Even if, as discussed above, a 10 percent evaluation were to 
be assigned for each of the veteran's scars residual to a 
gunshot wound to the chest, the veteran would not have any 
one disability evaluated as 40 percent disabling and would 
not have a combined evaluation of 70 percent or more (10 + 10 
+ 10 + 10 = 35, rounded up to 40) under 38 C.F.R. § 4.25.  

Furthermore, the evidence fails to show that any of the 
veteran's disorders are sufficient enough to render it 
impossible for the average person to follow a substantially 
gainful occupation or which presents an unusual disability 
picture, even if the veteran's disability due to each of the 
two gunshot wound scars were considered compensable and such 
evaluation was considered together with the evaluation for 
each knee disorder.  In particular, the Board notes that the 
veteran has not contended that his scars limit his ability to 
work, and there is no evidence that the veteran has sought 
medical evaluation of those scars during the pendancy of this 
claim for VA pension benefits.  

The medical evidence shows the veteran only has mild 
bilateral knee disorders which only limit the veteran in 
walking, standing or sitting in one position for prolonged 
periods of time.  As for his hepatitis C, that disability is 
asymptomatic, which would not render it impossible for the 
average person to follow a substantially gainful occupation.  
Thus the preponderance of the evidence is against finding 
that the veteran has a disability that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.321(a), 
4.17.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is entitled to nonservice-connected pension.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


